[exhibit1013deferredcompe001.jpg]
STATE STREET CORPORATION DEFERRED COMPENSATION PLAN FOR DIRECTORS (January 1,
2019 Restatement) ARTICLE I NAME AND PURPOSE OF PLAN AND DEFINITIONS 1.1 Name
and Effective Date. The Plan set forth herein is an amendment, restatement and
continuation of the State Street Corporation Deferred Compensation Plan for
Directors, originally established effective June 19, 1975. Except as otherwise
provided, this restatement shall have effect with respect to amounts earned for
services during Plan Years commencing on or after January 1, 2019. 1.2 Deferrals
Prior to 2005. Deferrals of amounts earned in respect of services prior to
January 1, 2005, as to which the applicable terms and conditions have not been
materially modified on or after October 4, 2004, shall remain subject to their
original terms and to the State Street Corporation Deferred Compensation Plan
for Directors in effect prior to October 4, 2004. 1.3 Deferrals Prior to 2008.
Deferrals not described in Section 1.2 made prior to January 1, 2008 shall be
subject to the terms of the Plan as set forth herein. With respect to such
deferrals, the Plan Administrator shall honor the original terms of payment,
except that any reference therein to termination of employment shall be deemed
to require a Separation from Service, and shall also honor any changes in time
or form of payment made pursuant to available transition relief; provided,
however, that any change in time or form of payment after December 31, 2008 will
be subject to Section 5.4. 1.4 Deferral Prior to 2019. Deferrals of amounts
earned in respect of services on or after January 1, 2008 and up through the
first Plan Year commencing on or after January 1, 2019, shall remain subject to
their original terms and to the State Street Corporation Deferred Compensation
Plan for Directors in effect prior to this amendment and restatement. 1.5
Definitions. Capitalized terms have the meaning set forth below unless a
different meaning is required by the context: (a) “Account” means an account
established for a Participant’s benefit under Section 3.4. (b) “Annual Stock
Award” means the annual award of shares of Stock to Directors. (c) “Beneficiary”
means the person or persons designated by a Participant in writing, subject to
such rules as the Plan Administrator may prescribe, to



--------------------------------------------------------------------------------



 
[exhibit1013deferredcompe002.jpg]
receive benefits under the Plan in the event of the Participant’s death. In the
absence of an effective designation at the time of a Participant’s death, the
Participant’s Beneficiary shall be his or her surviving spouse or domestic
partner, or if none, his or her issue per stirpes, or if none, his or her
surviving parents, or if none, his or her estate. (d) “Board” means the Board of
Directors of the Corporation. (e) “Code” means the Internal Revenue Code of
1986, as amended from time to time. (f) “Compensation” means a Director’s
Retainer Fees, Meeting Fees, and Annual Stock Award. (g) “Corporation” means
State Street Corporation and any successor thereto. (h) “Deferred Compensation
Agreement” means a written agreement described in Section 3.1. Each Deferred
Compensation Agreement shall be in a form approved by or acceptable to the Plan
Administrator. (i) “Director” means a director of the Corporation who is not an
employee of the Corporation or of any of its subsidiaries or affiliates. (j)
“Disabled” and “Disability,” with respect to a Participant, mean that the
Participant is unable to engage in any substantial gainful activity by reason of
a medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or that the Participant has been determined to be totally
disabled by the Social Security Administration. (k) “Entry Date” means each
January 1; provided, however, in the case of a new Director, the initial Entry
Date for said new Director shall be such date as determined by the Plan
Administrator consistent with Section 409A regulation 1.409A-2(a) (7). (l)
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
(m) “Meeting Fees” means the fees payable in cash to Directors for attendance at
Board and Board committee meetings. (n) “Participant” means a Director who
elects to participate in the Plan or who has an Account under the Plan. (o)
“Plan” means the State Street Corporation Deferred Compensation Plan for
Directors, as from time to time amended and in effect. Information
Classification: Limited Access - 2 -



--------------------------------------------------------------------------------



 
[exhibit1013deferredcompe003.jpg]
(p) “Plan Administrator” means the Plan Administrator appointed pursuant to
Section 6.1 (q) “Plan Year” means the one-year period commencing in each
calendar year, as specified in the applicable Deferred Compensation Agreement,
during which the applicable deferral election will apply. Each Plan Year shall
be associated with the immediately preceding Entry Date as set forth in the
Deferred Compensation Agreement. (r) “Retainer Fees” means any annual retainer
payable to a Director, whether payable in cash or Stock. (s) “Section 409A”
means Section 409A of the Code, including the regulations and other applicable
Internal Revenue Service guidance thereunder. (t) “Separation from Service”
means a “separation from service” (as defined at Section 1.409A-1(h) of the
Treasury Regulations) from State Street and all other corporations and trades or
businesses, if any, that would be treated as a single “service recipient” with
State Street under Section 1.409A-1(h)(3) of the Treasury Regulations; and
correlative terms shall be construed to have a corresponding meaning. (u)
“Stock” means the common stock of the Corporation. ARTICLE II ELIGIBILITY AND
PARTICIPATION 2.1 Commencement of Participation. Except as the Board otherwise
determines (consistent with the requirements of Section 409A), a Director may
elect, prior to any Entry Date commensurate with or following his or her
election to the Board, to commence participation for the Plan Year. 2.2
Termination of Participation. A Director shall remain a Participant until his or
her Accounts have been fully distributed. ARTICLE III ELECTION TO DEFER 3.1
Deferred Compensation Agreement. Prior to any Entry Date commensurate with or
following his or her election to the Board, a Director may elect to defer a
portion of his or her Compensation in respect of services performed in such Plan
Year by entering into a Deferred Compensation Agreement with respect to such
Compensation. The Plan Year will be designated by the Plan Administrator in the
Deferred Compensation Agreement. Compensation that is Information
Classification: Limited Access - 3 -



--------------------------------------------------------------------------------



 
[exhibit1013deferredcompe004.jpg]
deferred shall be credited to one or more Accounts of the Participant as soon as
practicable after the Compensation would otherwise have been paid. 3.2 Election
Procedures. (a) Advance elections required. A Deferred Compensation Agreement
must be entered into, if at all, irrevocably prior to the applicable Entry Date
for the Plan Year in which the services to which the Compensation relates is to
be performed (or by such earlier date or later date as the Plan Administrator
may prescribe consistent with the requirements of Section 409A). Once a Deferred
Compensation Agreement becomes effective for a Plan Year, it may not be modified
or revoked by the Participant. (b) Other requirements. Except as otherwise
determined by the Plan Administrator, a new Deferred Compensation Agreement must
be timely executed for each Plan Year. 3.3 Compensation to be Deferred. A
Director may elect to defer 0% or 100% (50% or 100% with respect to Entry dates
prior to January 1, 2013), but no other or different portion or percentage, of
each type of Compensation (i.e., Annual Stock Award, Meeting Fees, and Retainer
Fees) which may become payable to him or her currently with respect to services
as a Director during any Plan Year by entering into a Deferred Compensation
Agreement with respect to 0% or 100% (50% or 100% with respect to Entry dates
prior to January 1, 2013), as the case may be, of any such Compensation. 3.4
Accounts. The Plan Administrator shall establish an Account or Accounts for each
Participant reflecting elective deferrals and any adjustments under this Section
3.4. (a) Stock deferrals. An Account established for a Participant in connection
with the deferral of an award otherwise payable in shares of Stock shall be
denominated in Stock units (each representing a share of Stock). An Account
described in the immediately preceding sentence shall be equitably adjusted by
the Plan Administrator to reflect any stock dividends, stock splits or
combinations of shares (including a reverse stock split), recapitalizations or
other changes in the Corporation’s capital structure, and shall be adjusted in
connection with the payment of any dividend or other distribution on the Stock
to reflect the notional (hypothetical) reinvestment of the amount of the
dividend or distribution in additional shares of Stock, such additional shares
being treated thereafter (including with respect to subsequent dividends and
distributions) in the same manner as the shares initially deferred. Any notional
reinvestment shall be deemed to have been Information Classification: Limited
Access - 4 -



--------------------------------------------------------------------------------



 
[exhibit1013deferredcompe005.jpg]
made using the closing price of the Stock on the date the dividend or other
distribution was paid. (b) Cash deferrals. All Accounts not described in Section
3.4(a) shall be adjusted for notional (hypothetical) investment experience as
described in this Section 3.4(b). The Plan Administrator shall designate for
purposes of the Plan one or more investment alternatives (each, a “tracking
option”), including, if the Plan Administrator so determines, a tracking option
that offers a return of notional interest and including, solely with respect to
Plan Years commencing prior to January 1, 2013, a tracking option notionally
invested in shares of Stock. Each Participant shall have the opportunity to
allocate Accounts not described in Section 3.4(a) and/or additional cash
deferrals among the available tracking options. Amounts allocated under the Plan
to a tracking option shall be treated as notionally invested in that tracking
option. In the absence of an affirmative allocation by a Participant, the Plan
Administrator may designate a default tracking option and treat the Accounts
and/or deferrals (or such portions thereof as shall not have been affirmatively
allocated) as being notionally invested in the default tracking option. The Plan
Administrator shall periodically adjust Accounts to reflect increases or
decreases attributable to these notional investments, and with respect to any
Account invested in a tracking option notionally invested in Stock, shall also
adjust such Account in the manner described in Section 3.4(a). Except as
otherwise determined by the Plan Administrator and subject to such rules as the
Plan Administrator may prescribe, a Participant may make notional investment
changes at any time with respect to existing deferrals and/or future deferrals.
The Plan Administrator may, at the direction of the Board, at any time and from
time to time, eliminate or add tracking options or substitute a new for an
existing tracking option, including with respect to balances already notionally
invested under the Plan. The Corporation may, but need not, purchase securities
or other investments with characteristics similar to the tracking options from
time to time offered under the Plan, but any such securities or other
investments shall remain part of the Corporation’s general assets. 3.5
Miscellaneous. The Plan Administrator shall maintain such records and prepare
such reports as it considers necessary or appropriate to carry out the purposes
of the Plan. In addition to the adjustments to Accounts referred to in Section
3.4 above, the Plan Administrator shall increase each Account to reflect
additional deferrals and shall decrease the Account to reflect distributions.
ARTICLE IV VESTING Information Classification: Limited Access - 5 -



--------------------------------------------------------------------------------



 
[exhibit1013deferredcompe006.jpg]
4.1 Vesting of Accounts. All Accounts are fully vested at all times. However,
the fact that an Account is fully vested shall not give a Participant or
Beneficiary or any other person any right to receive the value of such Account
except in accordance with the terms of the Plan. ARTICLE V PLAN DISTRIBUTIONS
5.1 Time of Payment; In General. Each Participant shall elect, not later than
the date of each Deferred Compensation Agreement entered into, for the portion
of his or her Accounts under the Plan attributable to the Compensation so
deferred is to be paid, or commence to be paid, in accordance with Section 5.2
below, either: (a) at Separation from Service whenever occurring, or (b) at the
earlier or (i) a specified date not earlier than the date five years after the
effective date of such Deferred Compensation Agreement or (ii) Separation from
Service (for Plan Years commencing prior to January 1, 2013, limited to a
specified date not earlier than the date five years after the effective date of
such Deferred Compensation Agreement). In the absence of an affirmative
election, the Participant shall be deemed to have elected payment upon
Separation from Service. Notwithstanding anything in the Plan to the contrary, a
Participant must make the same election for all Deferred Compensation Agreements
entered into with respect to Compensation earned in the same Plan Year. 5.2
Payment Rules. (a) Time of Payment. The Corporation shall pay or commence to pay
the applicable portion of a Participant’s Accounts under the Plan on or as soon
as practicable following triggering event under Section 5.1 above (i.e., either
Separation from Service or, if so specified, a specified date) entitling the
Participant or his or her Beneficiaries to a distribution; provided, that a
payment shall be made in all events not later than the end of the calendar year
in which the triggering event occurs or, if later, the 15th day of the third
month following the date on which the triggering event occurs. (b) Death. If a
Participant should die before the specified distribution triggering event, his
or her Accounts shall be paid in a single payment Information Classification:
Limited Access - 6 -



--------------------------------------------------------------------------------



 
[exhibit1013deferredcompe007.jpg]
to his or her Beneficiaries as soon as practicable following the Participant’s
death, and in all events not later than the end of the calendar year in which
the Participant dies or, if later, the 15th day of the third month following the
date on which the Participant dies. (c) Disability. If a Participant becomes
Disabled before the specified distribution date, his or her Accounts shall be
paid in a single payment to the Participant as soon as practicable following the
event of Disability, and in all events not later than the end of the calendar
year in which the Participant becomes Disabled or, if later, the 15th day of the
third month following the date on which the Participant becomes Disabled. 5.3
Amount and Form of Payment. (a) Amount of Payment. The amount payable to any
Participant or Beneficiary shall be all or a portion of the balance of the
Participant’s Accounts to the extent subject to the applicable election,
adjusted as described below in the case of installment payments. (b) Form of
Payment. (i) Except as specified in Sections 5.2(b) and 5.2(c), payment of all
or a portion a Participant’s Accounts shall be made in a single payment or in
annual installments over a period of two to 5 years as elected by means of the
respective Deferred Compensation Agreement. Where payment is to be made in
installments, the amount of each installment shall be determined by dividing the
total amount standing to the Participant’s credit under each Account that is
subject to the election immediately prior to the installment by the number of
installments remaining to be paid. In the absence of an affirmative election, a
Participant shall be deemed to have elected to receive a single payment.
Notwithstanding anything in the Plan to the contrary, a Participant must make
the same election for all Deferred Compensation Agreements entered into with
respect to Compensation earned in the same Plan Year. (ii) Notwithstanding
Section 5.3(b)(i) hereof, with respect to elections applicable to Plan Years
commencing prior to January 1, 2013, payment of all or a portion a Participant’s
Accounts shall be made in a single payment or in annual installments over a
period of two to 10 years as elected by means of the respective Deferred
Compensation Agreement. Where payment is to be made in installments, the amount
of each installment shall be determined by dividing the total amount standing to
the Participant’s credit under each Account that is subject to the election
immediately prior to the installment by the number of installments remaining to
be paid. In the absence of an affirmative election, a Participant shall be
deemed to have elected to receive a single payment. Information Classification:
Limited Access - 7 -



--------------------------------------------------------------------------------



 
[exhibit1013deferredcompe008.jpg]
(c) Medium of Payment. Deferrals of Compensation otherwise payable in cash, and
related notional earnings, shall be paid in cash. Deferrals of Compensation
otherwise payable in shares of Stock, together with notionally reinvested
dividends, shall be paid by delivery of shares of Stock. 5.4 Changes to
Distribution Elections. Subject to Section 5.5 below, a Participant may not
change the form or payment commencement date for payment of his or her Accounts
except in accordance with the following rules: (a) Change in commencement date.
At any time prior to a date that is at least 12 months preceding the calendar
year in which an Account or portion thereof would otherwise have been paid (if
payable in a single payment rather than in installments) or in which payment
would have commenced (if payable in installments), a Participant may elect to
defer the payment or payment commencement date to a specified date at least five
years following the date on which the amount would otherwise be paid or commence
to be paid. (b) Change in form of payment. A Participant who has elected (or is
deemed to have elected) to receive his or her benefit in a single payment may
instead elect installments, and a Participant who has elected installment
payments may instead elect a single payment, provided in each case that the
change is elected in accordance with the requirements of subsection (a) above.
(c) Effectiveness of change. No change to an election as to the time or form of
payment will take effect until at least 12 months after the date on which the
election is made. 5.5 Special Rule for 2007 and 2008. Notwithstanding any
provision herein to the contrary, the Plan Administrator may permit Participants
or Beneficiaries with an Account under the Plan to elect a new form and time of
distribution, not later than December 31, 2008, in a manner consistent with
transition guidance under Section 409A, subject to such limitations and
restrictions as the Plan Administrator may impose. Such an election made in 2007
may apply only to amounts that would not otherwise be payable in 2007 and may
not cause an amount to be paid in 2007 that would not otherwise be payable in
2007, and such an election made in 2008 may apply only to amounts that would not
otherwise be payable in 2008 and may not cause an amount to be paid in 2008 that
would not otherwise be payable in 2008. ARTICLE VI ADMINISTRATION OF THE PLAN
Information Classification: Limited Access - 8 -



--------------------------------------------------------------------------------



 
[exhibit1013deferredcompe009.jpg]
6.1 Plan Administrator. Except as the Board may otherwise determine, the Plan
Administrator shall be the Executive Vice President-Global Human Resources as
from time to time in office, or his or her delegate. The Plan Administrator
shall have complete discretionary authority to interpret the Plan and to decide
all matters under the Plan. Such interpretations and decisions shall be final,
conclusive and binding on all Participants and any person claiming under or
through any Participant, in the absence of clear and convincing evidence that
the Plan Administrator acted arbitrarily and capriciously. No individual acting
as Plan Administrator may determine his or her own rights or entitlements under
the Plan, if any. 6.2 Outside Services. The Plan Administrator may engage
counsel and such clerical, financial, investment, accounting, and other
specialized services as the Plan Administrator may deem necessary or appropriate
for the administration of the Plan. The Plan Administrator shall be entitled to
rely upon any opinions, reports, or other advice furnished by counsel or other
specialists engaged for that purpose and, in so relying, shall be fully
protected in any action, determination, or omission made in good faith. 6.3
Indemnification. To the extent permitted by law and not prohibited by its
charter or by-laws, the Corporation will indemnify and hold harmless every
person who serves or who has served (directly or by delegation) as Plan
Administrator and his or her estate if he or she is deceased from and against
all claims, loss, damages, liability and reasonable costs and expenses incurred
in carrying out his or her responsibilities as Plan Administrator, unless due to
the gross negligence, bad faith or willful misconduct of such individual;
provided, that counsel fees and amounts paid in settlement must be approved by
the Corporation, and provided further that this Section 6.3 will not apply to
any claims, loss, damages, liability or costs and expenses which are covered by
a liability insurance policy maintained by the Corporation or by the individual.
The provisions of the preceding sentence shall not apply to any corporate
trustee, insurance company, investment manager or outside service provider (or
to any employee of any of the foregoing) except as the Corporation specifies in
writing. ARTICLE VII AMENDMENT AND TERMINATION 7.1 Amendment; Termination. By
action of the Board, the Corporation reserves the absolute right at any time and
from time to time to amend any or all provisions of the Plan or to terminate the
Plan. 7.2 Effect of Amendment or Termination. No action under Section 7.1 shall
operate to reduce the balance of a Participant’s Accounts other than through a
distribution to the Participant or his or her Beneficiaries. No Plan amendment
or instrument of termination will accelerate or defer distributions under the
Plan Information Classification: Limited Access - 9 -



--------------------------------------------------------------------------------



 
[exhibit1013deferredcompe010.jpg]
or otherwise alter the availability of elections or other rights under the Plan
except as permitted by Section 409A and applicable guidance thereunder. ARTICLE
VIII MISCELLANEOUS PROVISIONS 8.1 Source of Payments. All amounts payable
hereunder to Participants and their Beneficiaries shall be paid from the general
assets of the Corporation. 8.2 No Warranties. The Corporation does not warrant
or represent in any way that the value of a Participant’s Accounts will increase
or not decrease. Each Participant and his or her Beneficiaries assume all risk
in connection with any change in such value. 8.3 Inalienability of Benefits.
Except as required by law, no benefit under, or interest in, the Plan or any
Account shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, and any attempt to do so
shall be void. 8.4 Expenses. The Corporation shall pay all costs and expenses
incurred in operating and administering the Plan. 8.5 Headings. The headings of
the sections in the Plan are placed herein for convenience of reference, and, in
the case of any conflict, the text of the Plan, rather than such heading, shall
control. 8.6 Acceptance of Plan Terms. By executing a Deferred Compensation
Agreement, a Participant agrees, for himself or herself and on behalf of his or
her Beneficiaries, to abide by the terms of the Plan and the determinations of
the Plan Administrator with respect thereto. 8.7 Section 409A. The Plan and all
related instruments shall be construed and administered consistent with the
objective that all deferrals and payments under the Plan will comply with the
requirements of Section 409A. Notwithstanding the foregoing, deferrals of
amounts earned and vested prior to January 1, 2005 (including any earnings
thereon determined in accordance with Section 409A) shall be administered
consistent with the objective that such deferrals will remain exempt from the
requirements of Section 409A. 8.8 Construction. The Plan shall be construed,
regulated, and administered in accordance with applicable federal laws and the
laws of the Commonwealth of Massachusetts without giving effect to any choice or
conflict of law provision or rule that would cause the application of the laws
of any other jurisdiction. Information Classification: Limited Access - 10 -



--------------------------------------------------------------------------------



 
[exhibit1013deferredcompe011.jpg]
Executed this 13th day of December, 2018. STATE STREET CORPORATION By: /s/
Kathryn M. Horgan Name: Kathryn M. Horgan Title: Executive Vice President
Information Classification: Limited Access - 11 -



--------------------------------------------------------------------------------



 